DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 7/12/2022 have been entered.
Election/Restrictions
Newly submitted claims 31-38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to methods comprising the administration of nitroxide antioxidants such as OXANO and so on, whereas Applicant elected the method comprising administration of the nitroxide antioxidant TEMPOL.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, filed 7/12/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
In the previous Action mailed on 4/14/2022, the claims were rejected under 35 U.S.C. 112(b) on the grounds that it was unclear whether the method – which is directed to decreasing the expression level of gene (i.e., Psma6) in a patient suffering from a disease including atherosclerosis – requires the active step of “identifying” an increased expression level of Psma6 in said subject suffering from said disease, or whether the method is merely indicating that enumerated disease in the identified subject is a disease associated with an increased expression level of Psma6.
In response, Applicant amended the method to recite the step of “identifying the human subject having a disease associated with an increased expression level of a gene encoding a protein of a proteasome complex, the disease selected from the group consisting of… atherosclerosis, wherein the gene is Psma6”.  As argued by Applicant, the method “does not require measuring the level of Psma6, but it does require an identification – a recognition that there is an increased level of Psma6 in the subject suffering from the disease” (Applicant Arguments, Page 4).
Turning to the language of the claim, it is clear that the method requires the active step of “identifying [a] human subject having a disease associated with an increased expression level of” Psma6, “the disease selected from… atherosclerosis”.  In consideration of Applicant’s argument that the method “method “does not require measuring the level of Psma6” to identify said increased expression, it is understood that the active step of identifying a human subject having atherosclerosis entails, without any additional steps, the identification of an increased expression level of Psma6 in that human.
This interpretation is further supported by the Specification, which states that “[t]he identification step and/or the determination step may not be necessary in some instances, such as where an increased expression level of one or more genes associated with proteasome activity can be inferred from the human subject’s… health conditions, medical history…” and so on (Paragraph 0069).  As indicated by Liu et al (Atherosclerosis 206:199-203, 2009), Psma6 expression levels are increased in atherosclerosis (Page 203, Column 1).  
In view of the foregoing, the rejection of claims under 35 U.S.C. 112(b) is WITHDRAWN.
Applicant next traverses the rejection of claims under 35 U.S.C. 103(a) based on Habash et al (US 2009/0062338; of record).  As argued by Applicant, Habash et al “do not teach or suggest identifying a human subject having a disease associated with an increased expression level of a gene encoding a protein of a proteasome complex as expressly recited” (Applicant Arguments, Page 5).
The argument is not found persuasive.  As discussed in the basis of the rejection, Habash et al teach the administration of TEMPOL “in the… prevention of cardiovascular disease” wherein, “[i]n a preferred embodiment… the cardiovascular disease is myocardial infarction” (Abstract) wherein “[a] common cause for acute myocardial infarction is atherosclerosis of the coronary arteries” (Paragraph 0004).  Accordingly, it would have been obvious to administer TEMPOL to a patient identified as having atherosclerosis, which necessarily entails “identifying [a] human subject having a disease associated with an increased expression level of” Psma6, as recited by the claims.  It would have been obvious to do so in an effort “to avoid the progression from atherosclerosis to AMI” with a reasonable expectation of success.
For largely the same reasons, the rejection of claims on the grounds of non-statutory double patenting over U.S. Patent No. 10,441,578 are also MAINTAINED.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 27 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Habash et al (US 2009/0062338; of record).
As amended, claim 21 is drawn to a method of decreasing the expression level of a gene encoding a protein of a proteasome complex in a human subject suffering atherosclerosis (as elected by Applicant), the method comprising:
(a)	identifying a subject having a disease associated with an increased expression level of a gene encoding a protein of a proteasome complex, wherein the disease is atherosclerosis ((claim 27)) and wherein the gene is Psma6; and
(b)	administering an effective amount of a nitroxide antioxidant (more specifically 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl aka TEMPOL (claim 22)) to the subject;
whereby the expression level of the gene encoding a protein of a proteasome complex is decreased.
Habash et al teach “[p]harmaceutical compositions” comprising “an effective therapeutic or prophylactic amount of a nitroxide antioxidant that alters the expression of one or more genes related to… cardiovascular disease” and “[m]ethods for the use of the pharmaceutical compositions in the… prevention of cardiovascular disease”, wherein, “[i]n a preferred embodiment, the nitroxide antioxidant is Tempol… and the cardiovascular disease is myocardial infarction” (Abstract).  
As further disclosed by Habash et al, “[a] common cause for acute myocardial infarction is atherosclerosis of the coronary arteries” (Paragraph 0004) and “[i]t would be desirable to avoid the progression from atherosclerosis to AMI” (Paragraph 0005).  
Based on all of the foregoing, it would have been prima facie obvious for a person of ordinary skill in the art to administer TEMPOL to a patient identified as having artherosclerosis.  It would have been obvious to do so in an effort “to avoid the progression from atherosclerosis to AMI” with a reasonable expectation of success, thereby preventing cardiovascular disease.  And, in doing so, it is necessarily the case that the expression level of Psma6 would be decreased.
Accordingly, claims 21-22 and 27 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,441,578.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘578 claims are drawn to a method comprising the step of administering a nitroxide antioxidant which can be TEMPOL to an individual known to have or suspected to have oxidative stress, wherein the oxidative stress is caused by atherosclerosis.  As such, the ‘578 method comprises the same active steps of identifying a subject having atherosclerosis (i.e., “identifying [a] human subject having a disease associated with an increased expression level of” Psma6) and administering an effective amount TEMPOL to the subject, wherein said administration would necessarily decrease the expression level of Psma6. 
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611